Exhibit 10.2

[logo.jpg]






SCHEDULE I
CHANGE OF CONTROL SEVERANCE PLAN PARTICIPANTS


Benefit Level - 3
Baxter, Warner L.
Mark, Richard J.
Borkowski, Maureen A.
Moehn, Michael
Cole, Daniel F.
Naslund, Charles D.
Heflin, Adam C.
Nelson, Gregory L.
Heger, Mary P. *
Sullivan, Steven R.
Lindgren, Mark C.
Voss, Thomas R.
Lyons, Martin J.
 



Benefit Level - 2
Barnes, Lynn M.
Nelson, Craig D.
Birk, Mark C.
Ogden, Stan E.
Brawley, Mark
Pate, Ron D.
Coyne, Kendall D. *
Power, Joseph M.
DeGraw, Kevin
Reasoner, Cleveland O. *
Diya, Fadi M.
Schepers, David J.
Eacret, Mark *
Schukar, Shawn E.
Glaeser, Scott A.
Sobule, James A.
Harvey-Davis, Sharon *
Steinke, Bruce A.
Hunt, David R. *
Wakeman, David N. *
Iselin, Christopher A.
Weisenborn, Dennis W.
Kidwell, Stephen M.
Wiseman, D. Scott *
Menne, Michael L.
Wood, Warren T. *
Mueller, Michael G.
 



* Not eligible for excise tax gross-up provisions (for new officers effective on
or after October 1, 2009)




Approved by: /s/ Patrick Stokes                                     Date:
10/10/2013
Patrick T. Stokes, Chairman, For the Human Resources Committee




[pleaserecycle.jpg]


